MoCLELLAN, J.
Except where it is provided by statute (McCannis Case, 14 Gratt. 570) that a discharge on prelim*102inary examination shall bar further prosecution, the discharge on preliminary hearing of a person accused of an offense of which the examining magistrate has no final jurisdiction does not bar a subsequent preliminary examination, or avoid the order of commitment thereon. — Nicholson v. State, 72 Ala. 176. There is no case in which a person accused of crime can claim exemption from prosecution on the ground of previous .proceedings against him, unless such proceedings afford a predicate for a plea of former conviction, or former acquittal, or former jeopardy; and neither of these defenses can be supported except by proof of a trial had, or (where the plea is former jeopardy) entered upon before a court having jurisdiction to finally determine the question of guilt or innocence on a sufficient complaint, information or indictment.
The petition for a writ oí habeas corpus, which proceeds on the theory that one preliminary examination, and discharge thereon, is a bar to the subsequent arrest of the alleged criminal except after indictment, is denied.